United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     December 20, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-31021
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                            RONALD R. HARVEY,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                       USDC No. 3:05-CR-60-ALL
                         --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

           Ronald R. Harvey appeals his guilty plea conviction and

sentence for being a felon in possession of a firearm.            He argues

that he was sentenced in violation of his plea agreement and that

the district court erred in upwardly departing.

           For the first time on appeal, Harvey argues that the

terms of his plea agreement were violated by (1) the district

court’s upward departure from the advisory guideline range; (2) the

Government’s     failure    to   move    for   a   third    acceptance-of-



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
responsibility credit; and (3) the district court’s failure to

offer him the opportunity to withdraw his plea.            Affording his

argument plain error review, United States v. Munoz, 408 F.3d 222,

226 (5th Cir. 2005), we hold that the conduct of the district court

and the Government was entirely consistent with the parties’

reasonable understanding of the agreement.        See United States v.

Wilder, 15 F.3d 1292, 1295 (5th Cir. 1994).             Consequently, his

breach argument fails.

     Harvey additionally argues for the first time on appeal that

the district court’s upward departure was erroneous.             Affording

this argument plain error review, United States v. Jones, 444 F.3d

430, 436 (5th Cir.), cert. denied, 126 S. Ct. 2958 (2006), we hold

that Harvey has shown no error, plain or otherwise.         To the extent

that Harvey seeks to challenge the district court’s refusal to

award   him   a   two-level   §   3E1.1   adjustment,     that   issue   is

inadequately briefed and is therefore waived.           United States v.

Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000).

          AFFIRMED.




                                    2